PER CURIAM.
The respondents in their return to the alternative writ of mandamus in this cause *628say that the charge of breaking and entering in Information No. 15083 in the Circuit Court of the Sixth Judicial Circuit of Florida has been dismissed by the entry of a Nolle Prosequi by the respondent State’s Attorney, a copy of which is. attached to and made a part of such return.
The Court finds such return to be sufficient and, upon the disclosures thereof, the alternative writ heretofore issued is hereby discharged.
It is so ordered.
CALDWELL, C. J., and DREW, THOR-NAL, ERVIN and ADAMS, JJ., concur.